Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the legal phrase “means” in line  5.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, and 27- 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the medical device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 27- 35 are rejected based on their dependency from claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 27- 30, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Tal et al. (US2013/0006323, previously cited, hereinafter “Tal”) in view of in view of Hill et al. (US2002/0032468, previously cited) and further in view of Martin et al. (US10,028,885, hereinafter “Martin”) and Kanapkey et al. (US2012/0203058, hereinafter “Kanapkey”).

Regarding claims 9,30,34, Tal discloses a method of treating a patient suffering from ventilator- associated pneumonia VAP ([0009]), the method comprising: inserting an elongate tube (11) of the medical device (13) into a patient (see fig.1), nasally such that a distal end portion of the elongate tube is positioned in a trachea of the patient (see fig.1).Tal further discloses positioning a sleeve (131) over the elongate tube (NGT), the sleeve being split (132) longitudinally along its length and carrying at least one electrode(133) (see fig. 13A and [0087]), wherein the sleeve is positioned such that the at least one electrode is positioned within the esophagus of the patient (as seen in fig.1). 
Tal failed to disclose ventilator associated dysphagia and failed to disclose that the elongated tube comprises a proximal end portion configured to be fluidically coupled to a ventilator and failed to disclose that electrode is positioned within a pharynx of the patient and stimulating nerves proximate the pharynx via the at least one electrode. 
Hill disclose a tube  coupled to a breathing regulator or ventilator at one end [0055] and into the trachea [0056]. 
Martin teaches that the stimulation of fields innervated by the superior laryngeal nerve or the pharyngeal branch of the glossopharyngeal nerve appear to be effective in modulating pharyngeal swallow (column 1, lines 24-28).
Kanapkey discloses ventilator associated dysphagia (“dysphagia or swallowing problems can result from a number of situation and conditions, such as mechanical ventilation” [0005]). 
Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify Tal to have a proximal end portion configured to be fluidically coupled to a ventilator as taught by Hill to yield a predictable result of providing ventilation to able patient to breath. 
Furthermore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify Tal  in view of Hill to have electrode positioned within a pharynx of the patient and stimulating nerves proximate the pharynx via the at least one electrode as taught by Martin to yield a predictable result of providing effective electrical stimulation therapy in modulating pharyngeal swallow since Kanapkey discloses that dysphagia or swallowing problems can result from ventilator usage.
Regarding claim 27, Tal reversibly fixing the sleeve (131) to the elongate tube (as seen in fig.13A).
Regarding claim 28,Tal discloses while the elongate tube is inserted, separating the sleeve (131) from the elongate tube (as seen in fig.13A).
Regarding claim 29,Tal discloses  after positioning the sleeve over the elongate tube, moving the sleeve (131) along a length of the elongate tube (as seen in fig.13A; sleeving is defined as sliding a sleeve [0024]).
Regarding claim 32, Tal disclose wherein the at least one electrode (133 in fig.13A) is positioned on an outer surface of the sleeve (131 in fig.13A and 3; [0087]).
Regarding claim 33, Tal discloses the elongate tube (110 in fig.12) has a pre-curved shape.
Regarding claim 35,Tal discloses wherein the sleeve (131 in fig.13A) comprises a conducting wire extending along a length of the sleeve and a connector for attachment to an extracorporeally-positioned control unit (electrodes 133 electrically connected to an electrical signal generator in [0087]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Tal in view of Hill, Martin, and Kanapkey as applied to claim 9 above, and further in view of Shimada (US 2014/0303617).

Regarding claim 31, Tal in view of Hill, Martin, and Kanapkey discloses substantially the invention as recited in claim 9 as set forth above.
	However, Tal in view of Hill, Martin, and Kanapkey does not disclose that the electrode(s) carried by the sleeve comprises a flexible printed conductive material. 
However, Shimada discloses that electrodes may be printed screen electrodes on a surface, such as on a catheter or expandable balloon. Such printed screen electrodes may include a  printed electrode of a conductive material such as a conductive ink such as a platinum ink and printed conductors on a flexible film such as a polyimide film. The printed electrodes including the film may be applied directly to the surface and the printed conductors may attach proximally to a conductive wire. The printed electrodes can provide multiple data collection points to increase diagnostic and therapeutic capabilities and can reduce assembly complications while maintaining catheter flexibility, without increasing the catheter diameter ([0103]).
Thus, it would have been obvious to one of ordinary skills in the art before the effective filling date of the claimed invention to modify Tal in view of Hill, Martin, and Kanapkey to have at least one electrode is formed from a flexible printed conductive material in view of Shimada teachings since electrodes made from flexible printed conductive material can increase diagnostic and therapeutic capabilities while maintaining catheter/tube flexibility, without increasing the catheter/tube diameter.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9,11 and 27-35 have been considered but are moot because of new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamdy CA 2594296  teaches that the electrodes are placed in the pharynx (abstract: a method for preventing dysphagia where electrodes on a catheter are positioned for applying electrical pharyngeal stimulation).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND DINGA whose telephone number is (571)270-3644. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RD/
Examiner
Art Unit 3792

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792